Case 1:17-cr-00151-MAC-KFG Document 115 Filed 11/18/19 Page 1 of 4 PageID #: 628



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  UNITED STATES OF AMERICA                    §
                                              §
                                              § No. 1:17-CR-00151
  v.                                          § (Judge Marcia Crone)
                                              §
  MOHAMED IBRAHIM AHMED                       §
  a.k.a. “Talha”, “Mohammed El Eritri”,       §
  “Abu Zakaria”                               §

                    REQUEST FOR JUDICIAL NOTICE OF
            DESIGNATION OF FOREIGN TERRORIST ORGANIZATION

          COMES NOW the United States and asks that this Honorable Court take

   judicial notice of the fact that the group known as the Islamic State of Iraq and the

   Levant, also known as the Islamic State of Iraq and al-Sham and the Islamic State in

   Iraq and Syria (hereinafter “ISIS”), is a designated foreign terrorist organization.

          Federal Rule of Evidence 201(b)(1) allows a Court to take judicial notice of

   adjudicative facts when those facts “can be accurately and readily determined from

   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evd. 201(b)(1).

   Federal courts are required to judicially notice items published in the Federal Register.

   See 44 U.S.C. § 1507 (“The contents of the Federal Register shall be judicially noticed

   …”).

          Count One of the Indictment charges Mohamed Ibrahim Ahmed with

   attempting to provide material support and resources to a foreign terrorist

   organization, to-wit ISIS, in violation of 18 U.S.C. § 2339B. In order to prove this


                                                1
Case 1:17-cr-00151-MAC-KFG Document 115 Filed 11/18/19 Page 2 of 4 PageID #: 629



   count, the government is required to establish that ISIS was a designated foreign

   terrorist organization at the time of the relevant conduct.

          Pursuant to Section 219 of the Immigration and Nationality Act, as amended

   under the Antiterrorism and Effective Death Penalty Act of 1999 (P.L. 104-132), the

   Secretary of State, in consultation with the Secretary of the Treasury and the Attorney

   General, may designate an organization as a foreign terrorist organization if it is

   determined that: “(A) the organization is a foreign terrorist organization; (B) the

   organization engages in terrorist activity … and (c) the terrorist activity or terrorism of

   the organization threatens the security of United States nationals or the national

   security of the United States.” 8 U.S.C. §§ 1189(a)(1), 1189(d)(4).

          In 2004, the United States Secretary of State designated an organization called

   Jam’at al Tawhid wa’al-Jihad (among other names), as a foreign terrorist organization

   under Section 219 of the Immigration and Nationality Act. See 69 Fed. Reg. 61292

   (Sept. 27, 2004) (Attachment A). The designation was amended in December 2004 to

   add several aliases, including the name al-Qaida in Iraq. See 69 Fed. Reg. 75587 (Dec.

   15, 2004) (Attachment B). In 2012, the Secretary determined the designation of al-

   Qaida in Iraq should be maintained, and added the alias Islamic State of Iraq. See 77

   Fed. Reg. 4082 (Jan. 11, 2012) (Attachment C). The Secretary amended the

   designation in 2014 to add several aliases including the Islamic State of Iraq and the

   Levant, the Islamic State of Iraq and al-Sham, and the Islamic State of Iraq and Syria.

   See 79 Fed. Reg. 27972 (May 7, 2014) (Attachment D). In 2015, the Secretary

   amended the designation to add the following aliases: Islamic State, ISIL, and ISIS.

                                                2
Case 1:17-cr-00151-MAC-KFG Document 115 Filed 11/18/19 Page 3 of 4 PageID #: 630



   See 80 Fed. Reg. 58804-05 (Sept. 21, 2015) (Attachment E). ISIS remains a

   designated foreign terrorist organization.

          Accordingly, pursuant to 44 U.S.C. § 1507 and Federal Rule of Evidence 201, the

   government respectfully requests that the Court take judicial notice of the fact that ISIS

   was a designated foreign terrorist organization as published in the Federal Register at all

   times relevant to the Indictment.

                                            Respectfully submitted,

                                            JOSEPH D. BROWN
                                            UNITED STATES ATTORNEY

                                            /s/ Christopher Tortorice
                                            CHRISTOPHER TORTORICE
                                            Assistant United States Attorney
                                            Texas Bar No. 24048912
                                            350 Magnolia, Suite 150
                                            Beaumont, Texas 77701(409) 839-2538
                                            (409) 839-2550 (fax)
                                            email: chris.tortorice@usdoj.gov


                                            /s/ Alicia H. Cook
                                            ALICIA H COOK
                                            Trial Attorney
                                            Counterterrorism Section
                                            National Security Division
                                            Department of Justice
                                            Utah Bar No. 8851
                                            950 Pennsylvania Avenue NW, Suite 7600
                                            Washington, DC 20530




                                                3
Case 1:17-cr-00151-MAC-KFG Document 115 Filed 11/18/19 Page 4 of 4 PageID #: 631



                                            (202) 514-0110
                                            (202) 514-8714 (fax)
                                            email: alicia.cook2@usdoj.gov


                                      CERTIFICATE OF SERVICE

         I hereby certify that on November 18, 2019, I will electronically file the foregoing

  with the Clerk of Court using the CM/ECF system, and a notification of such filing will

  be sent to all counsel of record.

                                            /s/ Christopher Tortorice
                                            CHRISTOPHER TORTORICE




                                               4
